Simmons, C. J.
Where in the trial of a suit against a railroad company for the ' killing of live stock the plaintiff shows the killing by one of the defendant’s trains, the law raises a presumption of negligence against the company. Where, however, the positive and uncontradicted evidence of the defendant’s employees shows that the Injury could not be avoided by the exercise of all ordinary and reasonable care and diligence, the presumption is rebutted and must give way to such evidence, and a verdict against the company is contrary to law. Western & A. R. Co. v. Reason, 112 Ga. 653.

Judgment reversed.


All the Justices concurring.